Citation Nr: 0817273	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-00 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than August 26, 
2004, for the grant of service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and T.F.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1966 to January 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in December 2004 and April 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Baltimore, Maryland.

In April 2008, the veteran appeared and testified at a 
personal hearing before the undersigned in Washington, DC.  
The transcript of the hearing is in the record. 

The Board notes that in an April 2005 rating decision, the RO 
denied the veteran's claim for entitlement to a total 
disability rating for compensation based on individual 
unemployability.  After receiving the veteran's timely notice 
of disagreement in November 2005, the RO issued statements of 
the case in January and April 2007, along with letters 
explaining his appellate rights and responsibilities.  In 
April 2007, the RO received congressional correspondence 
which included a letter from the veteran to his congressman.  
In the letter the veteran made arguments with respect to his 
claim for entitlement to a total disability rating for 
compensation based on individual unemployability, thus 
perfecting the appeal of that issue.

A March 2007 VA correspondence notified the veteran of an 
overpayment of VA compensation benefits in the amount of 
$20,929.00.  He was informed that his VA benefits would be 
withheld.  In correspondence to his Congressman, which was 
forwarded to VA in April 2007, the veteran requested a waiver 
of recovery of an overpayment of VA compensation benefits.  
This matter is referred to the RO for appropriate action.

In April 2008, the veteran submitted additional evidence in 
support of his claims.  The veteran has submitted a waiver, 
in writing, to allow the Board to consider the additional 
evidence and argument without initial RO consideration.  
Therefore, the Board may proceed with the appeal.  38 C.F.R. 
§ 20.1304(c).

The issues of entitlement to an initial rating higher than 30 
percent for post-traumatic stress disorder, and entitlement 
to a total disability rating for compensation based on 
individual unemployability, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By rating decision of August 12, 2003, the RO denied the 
claim of service connection for post-traumatic stress 
disorder; after the veteran was notified of the adverse 
determination and of his appellate rights, he did not appeal 
the rating decision and the rating decision became final.

2.  The current claim of service connection for post-
traumatic stress disorder was received at the RO on August 
26, 2004; there was no pending claim for service connection 
prior to that date.


CONCLUSIONS OF LAW

1.  The rating decision of August 12, 2003, denying service 
connection for post-traumatic stress disorder, is final.  38 
U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.104(a) (2007).

2.  The criteria for an effective date earlier than August 
26, 2004, for the grant of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. §§ 
5110, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter 
dated in November 2004.  The notice included the type of 
evidence needed to substantiate the underlying application to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD), that is, evidence that was not 
redundant or cumulative of evidence previously considered in 
deciding the claim, and evidence that related to an 
unestablished fact necessary to substantiate claim.  He was 
also notified of the evidence needed to substantiate the 
claim of service connection for PTSD, namely, evidence of an 
injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  

The veteran was informed that VA would obtain service medical 
records, VA records, and records from other Federal agencies 
and that he could submit private medical records or authorize 
VA to obtain the records on his behalf.  He was asked to 
submit evidence that would include evidence in his possession 
that pertained to the claim.  

Upon receipt of an application for a claim of service 
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim.

Here, the appellant is challenging the effective date 
assigned following the grant of service connection for PTSD.  
In such a case, where service connection has been granted and 
the effective date has been assigned, the claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  As 
the VCAA notice provided before service connection for PTSD 
was granted was legally sufficient, VA's duty to notify in 
this case has been satisfied.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  See also Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 18 
Vet. App. 112 (2004); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (notice of the evidence necessary to reopen the claim 
and the evidence necessary to establish the underlying claim 
for the benefit sought); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006)(notice of the elements of the claim).

To the extent that notice of the degree of disability or 
effective date assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement.  The veteran has demonstrated actual 
knowledge of the requirements for an earlier effective date 
in his notice of disagreement, in his substantive appeal, 
statements, hearing testimony and arguments.  This 
demonstrates that the veteran knows that the effective date 
of the grant of service connection depends on the date VA 
received his claim.  Because the veteran has actual knowledge 
of that which VCAA notice would have informed him regarding 
assignment of the effective date, he is not prejudiced by the 
lack of such VCAA notice.  Sanders v. Nicholson, 487 F.3d. 
881, 888 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence and as there is otherwise no 
outstanding evidence to obtain, the Board concludes that the 
duty-to- assist provisions of the VCAA have been complied 
with.

Analysis

The evidence shows that the veteran initially filed a claim 
for service connection for PTSD in September 2002.  By a 
rating decision issued on August 12, 2003, the RO denied 
service connection for PTSD on the basis that there was no 
evidence of verifiable stressors upon which his PTSD 
diagnosis was based.  The veteran was notified of this denial 
and his appellate rights in a letter sent to him on August 
12, 2003, but he did not initiate an appeal of that 
determination to the Board by filing a timely notice of 
disagreement within one year of the notification letter's 
dispatch.  Hence, the August 12, 2003 RO decision is final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

By operation of law, the rating decision in August 12, 2003, 
by the RO is binding and will be accepted as correct in the 
absence of clear and unmistakable error.  38 C.F.R. §§ 3.104, 
3.105(a).  The veteran has not alleged clear and unmistakable 
error in the RO rating decision in August 12, 2003.

The next document received from the veteran that pertained to 
PTSD was correspondence that the RO received on August 26, 
2004, expressly requesting that his PTSD claim be reopened, 
along with an accompanying stressor statement.  The stressor 
statement is date stamped as being received by the veteran's 
former representative on July 6, 2004.  In a December 2004 
rating decision, the RO reopened and granted the veteran's 
claim of service connection for PTSD based on the veteran's 
submission of new and material evidence sufficient to verify 
the veteran's stressors. 

The veteran now seeks an effective date earlier than August 
26, 2004, for the grant of service connection for PTSD.

Under 38 U.S.C.A. § 5110(a), the effective date of an award 
based on a claim reopened after a final adjudication shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application.

The effective date for an award of benefits based upon new 
and material evidence is the date of receipt of the new claim 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).

Accordingly, following the denial of service connection for 
PTSD in the rating decision of August 12, 2003, the effective 
date for the grant of service connection, based on a claim to 
reopen, can be no earlier than the date of receipt of the 
claim to reopen.

Prior to August 26, 2004, there was no pending claim for VA 
compensation for PTSD pursuant to which service connection 
could have been granted.  The veteran's only prior claim for 
service connection for PTSD was finally resolved by the RO's 
August 12, 2003 rating decision.  The RO sent a letter 
notifying him of the denial on August 12, 2003, and the 
veteran failed to initiate a timely appeal of this 
determination within one year following dispatch of the 
notice letter, thus making the August 13, 2003 rating 
decision final.  As previously stated, the veteran's 
successful application to reopen his PTSD claim was received 
by VA on August 26, 2004; there is no document indicating an 
intent by the veteran to reopen his claim for service 
connection for PTSD, or disagreeing with the August 12, 2003 
rating decision, that was received by VA between the August 
12, 2003 RO decision and the claim received on August 26, 
2004.  

As there is no informal claim for service connection before 
August 26, 2004, under 38 C.F.R. § 3.155, there is no factual 
or legal basis to assign an effective date before August 26, 
2004, based on an unadjudicated pending claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The Board has considered the arguments set forth by the 
veteran and his current representative that the veteran is 
entitled to an earlier effective date because prior to August 
12, 2004, he had submitted additional documents in support of 
his claim for PTSD to his former representative, and to his 
brother (who apparently worked for a veterans service 
organization in Seattle).  He argues that the documents 
constituted a timely notice of disagreement because these 
were submitted prior to the expiration of the one year appeal 
period following the August 12, 2003 RO rating decision.  
However, a notice of disagreement must be filed with the 
agency of original jurisdiction which issued the notice of 
the determination being appealed.  38 C.F.R. § 20.300.  As 
noted above, no document was received by VA prior to the 
veteran's petition to reopen the claim for service connection 
for PTSD on August 26, 2004.  

To the extent that the veteran's claim for an earlier 
effective date for the grant of service connection for PTSD 
relies on the argument that his former representative of 
record and his brother failed to timely file a notice of 
disagreement with the agency of original jurisdiction, VA is 
not responsible for the errors, misunderstandings or advice 
of a non-VA employee.  The available written evidence does 
not document that the RO received an informal or formal claim 
or notice of disagreement from the veteran or his 
representative, or his brother, prior to August 26, 2003, and 
the veteran does not contend otherwise. 

As there is no factual or legal basis to assign an effective 
date before August 26, 2004, the preponderance of the 
evidence is against the claim and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date earlier than August 26, 2004, for the grant 
of service connection for post-traumatic stress disorder is 
denied.


REMAND

At the April 2008 personal hearing, the veteran testified 
that he currently receives benefits from the Social Security 
Administration (SSA) for PTSD.  The veteran's claims file, 
however, does not currently contain SSA administrative 
decision(s) or the underlying medical records SSA used in 
making its decision(s).  The Board notes that VA has a duty 
to obtain SSA records when it has actual notice that the 
veteran was receiving SSA benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992). 

In addition, the veteran testified that he was currently 
being treated by Dr. S.L. for PTSD.  These records have not 
yet been associated with the claims file.  Upon remand, the 
AMC/RO should make reasonable efforts to obtain these 
records. See 38 C.F.R. § 3.159(c)(1).

The most recent VA PTSD examination report of record is dated 
in November 2004.  Although the veteran was subsequently 
scheduled for a VA examination in April 2007, the evidence 
shows that he failed to report.  At the April 2008 hearing, 
the veteran and T.F. testified that his PTSD had worsened 
since he was last examined by VA in November 2004.  The 
veteran requested a new examination.  In light of the fact 
that more than three years have passed since that 
examination, and because the veteran has claimed a worsening 
of this disability and willingness to report for a new VA 
examination, the Board determines that a more current PTSD 
examination is warranted in the instant case.

The veteran is advised that failure to report for a scheduled 
VA examination may have adverse consequences including the 
possible denial of his claim.  38 C.F.R. § 3.655; Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

Finally, the Board notes that the veteran claims entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU) as a result of his service-
connected PTSD.  The Board finds that the issue of an 
increased rating for PTSD raises questions as to the 
parameters of the veteran's disability and is inextricably 
intertwined with the issue of entitlement to TDIU.  
Therefore, the Board may not properly review the veteran's 
claim for entitlement to TDIU until the RO develops and 
adjudicates the veteran's claim of entitlement to an 
increased disability evaluation for PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorizations from 
the veteran, obtain private treatment 
records for the veteran from Dr. S.L.  A 
copy of any negative response(s) should be 
included in the claims file.


2.  Obtain copies of the veteran's records 
regarding SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.

3.  After the above development is 
completed, schedule the veteran for a VA 
psychiatric examination to ascertain the 
current severity and all manifestations of 
his service-connected PTSD.  Conduct all 
testing and evaluations needed to make 
this determination.  The claims file must 
be made available to the examiner for 
review. 

The examiner should also assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders.  This includes, if 
possible, sorting what measure of the GAF 
score is attributable to the PTSD versus 
other conditions (whether mental and/or 
physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment. 

4.  After the above has been completed, 
adjudicate the claims.  If any 
determination remains adverse, furnish the 
appellant a supplemental statement of the 
case and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Thomas H. O'Shay 
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


